Order affirmed, without costs. Memorandum: A person who accepts an appointment to a civil service position in a municipality has no vested right which entitles him to maintain an action for breach of contract against the city upon a reduction being properly made in his salary. Upon a motion to dismiss the complaint for failure to state a cause of action bare allegations of wrongdoing based upon undisclosed facts will not support a cause, of action. (Knowles v. City of New York, 176 N. Y. 430; Leonard v. Cammann, 257 App. Div. 387, 390; Matter of Colligan v. Williams, 91 Misc. 128, 130; Gerdes v. Reynolds, 281 N. Y. 180.) The order appealed from should be affirmed. All concur. (The order grants defendant’s motion to dismiss plaintiff’s complaint in an action to recover salary alleged to be due plaintiff under a civil service appointment as plumbing and sanitary inspector in defendant city.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.